--------------------------------------------------------------------------------

Exhibit 10.92
 
SEVERANCE AGREEMENT
 
THIS SEVERANCE AGREEMENT (the “Agreement”) is made and entered into as of the
28th day of September, 2012 by and between CHROMCRAFT REVINGTON, INC. (the
“Company”), a Delaware corporation, and JAMES M. LA NEVE (the “Executive”), who
is currently a resident of the State of Indiana,


R E C I T A L S:


WHEREAS, the Executive is currently employed by the Company as its Chief
Financial Officer on an employee-at-will basis; and


WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company to have continuity of service and objectivity of
executive management, including the Executive, given the current circumstances
and economic conditions affecting the Company, as well as to have the Company
receive and have the benefit of certain covenants from the Executive relating
to, among other matters, non-disclosure of confidential information,
non-competition and non-solicitation.


NOW, THEREFORE, in consideration of the foregoing recitals, the respective
covenants, agreements and obligations contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Executive hereby agree as follows:


Section 1.             Term of Agreement; Employment Status.


(a)            Term.  This Agreement shall be effective as of the date hereof
and shall remain in effect until either the Company or the Executive shall
terminate this Agreement upon not less than nine (9) months’ prior written
notice to the other; provided, however, that this Agreement may be terminated by
the Company or the Executive upon not less than ten (10) days’ prior written
notice to the other after a six (6) month period has elapsed immediately
following a Change in Control (as hereinafter defined); and provided further,
however, that Sections 4, 5 (except for Section 5(c)(i)), 6, 7 and 8 shall
survive any termination of this Agreement and shall remain binding upon the
Executive and in full force and effect as set forth in such Sections.


(b)           Employment Status.  This Agreement is not and shall not be
construed to be an employment agreement or a commitment of the Company for
continued employment of the Executive.  The Executive is and shall at all times
be an employee-at-will of the Company.  Neither this Agreement nor anything
contained herein shall be construed as affecting or limiting the right of the
Company or the Executive to terminate the Executive’s employment with the
Company at any time for any reason or for no reason.


Section 2.             Defined Terms.  Unless otherwise defined elsewhere
herein, all capitalized terms used in this Agreement shall have the definitions
set forth in this Section.


(a)           Cause.  For purposes of this Agreement, “Cause” means any of the
following:


(i)          any refusal by the Executive to perform the duties and
responsibilities consistent with his positions as Chief Financial Officer and
Chief Accounting Officer that may be assigned to him by the Company or to follow
the lawful directions of the Board of Directors or the Chief Executive Officer
of the Company; or
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)         any incompetence or gross negligence by the Executive in managing
the function(s) over which he has responsibility at the Company or in carrying
out his duties and responsibilities as an employee of the Company (as such
function(s), duties and responsibilities may be assigned to the Executive from
time to time); or


(iii)        any dishonesty, fraud, theft or embezzlement by the Executive upon
or against the Company, any of the Company’s subsidiaries or affiliates or any
their respective customers; or


(iv)        any conviction of, or the entering of any plea of guilty or nolo
contendere by, the Executive for any felony; or


(v)         any violation by the Executive of any law, statute, rule, regulation
or governmental requirement that has or may have an adverse effect on the
Company or any of the Company’s subsidiaries or affiliates; or


(vi)        any material noncompliance by the Executive with any provision of
any employee handbook, code of business conduct and ethics or corporate
governance guidelines, or any rule, policy or procedure, of the Company or any
of the Company’s subsidiaries or affiliates as are applicable to the Executive
(as currently in effect or as may hereafter be in effect from time to time); or


(vii)       the occurrence of any of the events specified in the foregoing
subsections that involves an employee of the Company who reports to the
Executive and that occurs with the knowledge of the Executive and where the
Executive allows or fails to prevent such event from occurring; or


(viii)      any breach by the Executive of any provision of this Agreement; or


(ix)         any refusal by the Executive to work a full-time schedule (defined
as 40 hours per week, excluding vacation and other paid time off) while employed
by the Company.


(b)            Good Reason.  For purposes of this Agreement, “Good Reason” means
(i) a material reduction or a material increase by the Company without the
concurrence of the Executive in the Executive’s duties or responsibilities at
the Company (other than isolated and insubstantial actions that are promptly
remedied by the Company), (ii) any reduction in the Executive’s annual base
salary (other than as a result of deductions or withholdings authorized by law
or by the Executive), (iii) following a Change in Control (as hereinafter
defined), a request by the Company for the Executive to change his principal
place of employment from the office or facility to which he is then assigned to
an office or facility of the Company or any subsidiary or affiliate of the
Company that is more than fifty (50) miles away from the office or facility to
which he is assigned on the date of such request, or (iv) a material breach of
this Agreement by the Company.


The Executive must notify the Company in writing within thirty (30) days of the
initial existence of any fact or circumstance that the Executive believes
constitutes Good Reason.  The Company shall then have thirty (30) days following
receipt of such notice during which it may cure such fact or circumstance and,
if so cured, Good Reason shall no longer exist.


(c)            Disability.  For purposes of this Agreement, “Disability” means
an illness or a physical or mental disability or incapacity of the Executive
such that the Executive has not been able to perform the essential functions of
his duties and responsibilities for or on behalf of the Company (as reasonably
determined by the Company), with or without reasonable accommodation, for at
least ninety (90) days (whether consecutive or non-consecutive days) during any
one (1) year period.  A Disability may, but is not required to, be evidenced by
a signed, written opinion of an independent, qualified medical doctor selected
by the Board of Directors (or a committee thereof) or the Chief Executive
Officer of the Company and paid for by the Company.  The Executive hereby agrees
to make himself promptly available for examination by such medical doctor upon
reasonable request by the Board of Directors or the Chief Executive Officer of
the Company and consents to provide promptly the results of such examination and
any diagnosis to the Company.  Nothing in this Section is intended to be in
violation of the Americans with Disabilities Act.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)            Change in Control.  For purposes of this Agreement, a “Change in
Control” shall mean a transaction or series of related transactions pursuant to
which (i) at least fifty-one percent (51%) of the outstanding shares of common
stock of the Company (on a fully diluted basis) shall subsequent to the date of
this Agreement be acquired by any party unrelated to or unaffiliated with the
Company, or (ii) the Company merges into, consolidates with or effects any plan
of share exchange or other combination with any party that is unrelated to or
unaffiliated with the Company in a transaction where the holders of voting
shares of the Company immediately prior to the transaction do not hold a
majority of the voting shares of the surviving entity immediately following such
transaction(s).


Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred with respect to a transaction or series of related transactions (A)
involving any subsidiary or affiliate of the Company, (B) involving the Employee
Stock Ownership and Savings Plan (the “ESOP”) of the Company, its related trust
or any other employee benefit plan of the Company or related trust currently or
hereafter maintained or sponsored by the Company, (C) pursuant to which the
Company is taken private or no longer has shares of stock that are listed for
trading on any securities exchange or market, or (D) pursuant to which at least
fifty-one percent (51%) of the outstanding shares of common stock of the Company
(on a fully diluted basis) are beneficially owned by the ESOP, its related trust
or any other employee benefit plan of the Company or related trust and/or
persons who are serving as directors, officers or employees of the Company
immediately prior to such transaction(s).  In addition, in determining whether a
Change in Control has occurred under subsection (d)(i) above, the outstanding
shares of common stock of the Company shall include all shares owned by the
ESOP, whether allocated or unallocated to the accounts of participants.


Section 3.             Payment Upon Termination of Employment.  Upon the
termination of the Executive’s employment with the Company (whether by the
Company or by the Executive), the Company shall promptly pay to the Executive
that portion of the Executive’s base salary earned through his last day of
employment with the Company, all amounts that are fully vested and properly
payable on or before his last day of employment under the ESOP as well as all
other retirement plans sponsored or maintained by the Company in accordance with
the provisions of such plans, and all other amounts that are properly payable to
the Executive by the Company on or before his last day of employment that have
not been paid to him.  All awards of cash bonuses, stock options, restricted
stock, performance shares and other incentive compensation (whether cash or
stock based) shall vest or be earned and be paid or distributed to, or be
exercisable by, as the case may be, the Executive in accordance with the
Executive Incentive Plan of the Company and the written award agreement
applicable to such award or, in the absence of an incentive compensation plan or
an award agreement relating to a particular award, as determined by the Board of
Directors (or a committee thereof) of the Company.  In addition, the Company
shall pay severance to the Executive in accordance with the applicable
subsection below, subject to termination or reduction in accordance with Section
3(f) and suspension in accordance with Section 3(g).


(a)            Termination by the Company for Cause or by the Executive without
Good Reason.  Upon the termination of the Executive’s employment by the Company
for Cause or by the Executive without Good Reason, the Company shall pay no
severance to the Executive; provided, however, that in the event the Executive
retires from the Company after reaching age 65, he shall receive a severance
payment, payable in a lump sum, equal to the Executive’s base salary then in
effect (calculated as a monthly amount) for three (3) months.
 
 
3

--------------------------------------------------------------------------------

 


(b)           Termination by the Company Without Cause or by the Executive for
Good Reason.  Upon the termination of the Executive’s employment by the Company
without Cause or by the Executive for Good Reason, the Company shall pay to the
Executive, on a monthly basis, a severance payment equal to his base salary then
in effect (calculated as a monthly amount) for nine (9) months.
 
(c)            Termination Upon Death or Disability of the Executive.  Upon the
termination of the Executive’s employment upon the Executive’s death or by the
Company upon the occurrence of a Disability, the Company shall pay to the
Executive or to his estate or personal representative, as appropriate, a
severance payment, payable in a lump sum, equal to his base salary then in
effect (calculated as a monthly amount) for three (3) months.


(d)           Termination by the Executive following a Change in Control.  Upon
the occurrence of any Good Reason (as defined above) during the six (6) month
period immediately following a Change in Control, the Executive may terminate
his employment and the Company shall pay to the Executive, in a single lump sum,
a severance payment equal to his annual base salary then in effect.  The
Executive must notify the Company in writing within thirty (30) days of the
initial existence of any fact or circumstance that the Executive believes
constitutes Good Reason.  The Company shall then have thirty (30) days following
receipt of such notice during which it may cure such fact or circumstance and,
if so cured, Good Reason shall no longer exist.


(e)            Payment of Severance and Other Amounts.  The payment of monthly
severance payments under this Section shall begin on the last day of the month
following the month in which the Executive’s last day of employment with the
Company occurs.  Any lump sum severance payment and all other amounts shall be
paid to the Executive within sixty (60) days following his last day of
employment with the Company, unless provided otherwise by the ESOP, another
retirement plan of the Company, the Executive Incentive Plan of the Company,
Section 409A of the Internal Revenue Code or any other applicable laws,
statutes, rules, regulations and government requirements.


(f)             Certain Other Matters.  Notwithstanding the foregoing provisions
of this Section 3, the following shall apply:


(i)           As a condition and prior to the Executive receiving any severance
payment under this Agreement, the Executive must (A) execute (and not
subsequently rescind or revoke) a release substantially similar to the release
attached to this Agreement as Exhibit A (“Release of Claims”), (B) repay to the
Company any employee advances or other amounts owed to the Company, (C) submit
all expense reports for business expenses incurred on behalf of the Company
prior to his last day of employment, and (D) return all Company property.  If
the Executive fails to perform any of the foregoing, the provisions of Sections
4, 5, 6, 7 and 8 hereof shall nevertheless continue in full force and effect and
be binding upon the Executive notwithstanding that the Company shall not pay any
severance payment to the Executive.


(ii)          The Company’s obligation to make any severance payment to the
Executive under this Agreement shall terminate immediately without reinstatement
of any obligation of the Company to resume paying the Executive hereunder if the
Executive breaches any of the provisions of this Agreement (including, but not
limited to, any of the provisions of Sections 4, 5 or 6 hereof) (“Executive’s
Breach”).  To the extent the Executive receives any such severance payments
prior to Executive’s Breach, the Executive shall repay all severance paid by the
Company (plus the Company’s attorneys fees and costs to collect such amount)
other than a sum equal to the Executive’s base salary then in effect (calculated
as a monthly amount) for one (1) month, which the Executive may retain with the
express understanding that such sum paid is adequate and sufficient
consideration to support the Release of Claims executed by the Executive in
favor of the Company.  Notwithstanding any such termination of the Company’s
obligation to pay any severance hereunder, the covenants of the Executive set
forth in Sections 4, 5 and 6 hereof, as well as the provisions of Sections 7 and
8 hereof, shall continue in full force and effect and be binding upon the
Executive.  The existence of any claim or cause of action of the Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants
contained in Sections 4, 5 or 6 of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(iii)         If the Company becomes obligated to make monthly severance
payments to the Executive pursuant to this Section 3 (the “Monthly Severance
Payments”) and the Executive obtains an employee, consulting or other position
with another party without breaching any of his covenants set forth in this
Agreement (including, but not limited to, his covenants set forth in Sections 4,
5 and 6 hereof) (“Executive’s New Employment), then the Monthly Severance
Payments shall terminate or be reduced as set forth in this paragraph.  For
purposes of this paragraph, the “New Monthly Compensation” shall mean the
monthly base salary, consulting fee or other compensation associated with the
Executive’s new position with another party.  In the event that the Executive’s
New Monthly Compensation is equal to or greater than the Executive’s base salary
(calculated as a monthly amount) on his last day of employment with the Company,
then the Company’s obligation to pay additional Monthly Severance Payments shall
immediately terminate.  In the event that the Executive’s New Monthly
Compensation is less than the Executive’s monthly base salary on his last day of
employment, then the Monthly Severance Payments shall be reduced for the period
that the Company is obligated to make any severance payments such that the
Monthly Severance Payments shall equal solely the amount by which the
Executive’s monthly base salary on his last day of employment exceeds the New
Monthly Compensation.


If the Company’s obligation to pay Monthly Severance Payments has been
terminated or reduced as provided in the foregoing paragraph, such obligation
shall not thereafter be reinstated or increased, in whole or in part, for any
reason and shall not affect the Executive’s covenants under Sections 4, 5 or 6
of this Agreement.  The Executive shall promptly provide written notice to the
Company of his new position with another party, which shall include an adequate
confirmation of his New Monthly Compensation.  If the Executive’s employment
with the Company is terminated for any reason (whether by the Company or the
Executive), he shall use his best efforts to obtain a new position (but without
breaching his non-competition covenants set forth in Section 5 hereof) with
another party.  In addition, the Executive shall not do any act or thing
relating to any new position or his New Monthly Compensation to circumvent the
operation of the foregoing paragraph.


Notwithstanding the foregoing, following a Change in Control and for purposes of
determining any termination or reduction of severance contemplated above, if the
Company is obligated to pay the Executive a severance payment in a lump sum
amount pursuant to Section 3(d), then a comparison of the New Monthly
Compensation on an annualized basis shall be made to such lump sum amount that
has been or would have been paid to the Executive.  Any overpayment of severance
paid to the Executive shall be promptly repaid by the Executive to the Company.


To the extent the Executive receives any of the severance payments prior to
Executive’s New Employment, the Executive may retain such payments with the
express understanding that the severance payments made are adequate and
sufficient consideration to support the Release of Claims executed by the
Executive in favor of the Company.


(g)           Delay of Payment under Certain Circumstances.  Notwithstanding the
foregoing provisions of this Section 3, all amounts under this Agreement that
(i) are payable to the Executive due to the Executive’s Separation from Service,
as described in Treasury Regulation §1.409A-1(h), for a reason other than the
Executive’s death, (ii) are payable at a time when the Executive is a “Specified
Employee” as defined in Treasury Regulation §1.409A-1(i), and (iii) provide for
a “deferral of compensation” as defined in Treasury Regulation §1.409A-1(b)
under Sections 6(b) and 6(e), shall be suspended for six (6) months following
such Separation from Service.  The Executive shall receive a lump sum payment of
the amounts so suspended on the first day following the six-month suspension
period, with such lump sum payment being subject to termination or reduction as
set forth in Section 3(f).
 
 
5

--------------------------------------------------------------------------------

 
 
Section 4.             Non-Disclosure; Return of Confidential Information and
Other Property.


(a)            Confidential Information; Non-Disclosure.  At all times while the
Executive is employed by the Company and at all times thereafter, the Executive
shall not (i) directly or indirectly disclose, provide or discuss any
Confidential Information with or to any party other than those directors,
officers, employees, representatives and agents of the Company or any of the
Company’s subsidiaries or affiliates who need to know such Confidential
Information for a proper corporate purpose, and/or (ii) directly or indirectly
use any Confidential Information (A) to compete against the Company or any of
the Company’s subsidiaries or affiliates, (B) to the detriment of the Company or
any of the Company’s subsidiaries or affiliates, or (C) for the Executive’s own
benefit or for the benefit of any party other than the Company or any of the
Company’s subsidiaries or affiliates.  The Executive agrees that all
Confidential Information is and at all times shall remain the property of the
Company or the Company’s subsidiaries or affiliates, as applicable.


For purposes of this Agreement, the term “Confidential Information” means any
and all of the following, whether disclosed to or known by the Executive before
or after the date of this Agreement:


(i)           any and all materials, records, data, documents, lists and
information (whether in writing, printed, verbal, electronic, digital, imaged,
on disk, CD, DVD or otherwise) (A) relating or referring in any manner to the
business, operations, affairs, financial condition, results of operation,
assets, liabilities, sales, revenues, income, estimates, projections, budgets,
policies, strategies, techniques, methods, products, developments, suppliers,
vendors, relationships and/or customers of the Company or any of the Company’s
subsidiaries or affiliates that are confidential, proprietary or not otherwise
publicly available (other than through disclosure by the Executive or any other
impermissible disclosure), or (B) that the Company or any of the Company’s
subsidiaries or affiliates has deemed confidential, proprietary or nonpublic;


(ii)          without limiting the foregoing, any and all trade secrets of the
Company or any of the Company’s subsidiaries or affiliates;


(iii)         without limiting the foregoing, any and all material nonpublic
information of the Company or any of the Company’s subsidiaries or affiliates
within the meaning and intent of the federal securities laws; and


(iv)        any and all notes, copies, summaries, analyses, extracts, documents
or information (whether prepared by the Company or a subsidiary or affiliate of
the Company, the Executive or otherwise) which relate or refer to or reflect any
of the items set forth in (i), (ii) or (iii) above.


(b)           Return of Confidential Information and Other Property.  The
Executive covenants and agrees (i) to return promptly to the Company, at the
Company’s headquarters, on his last day of employment all Confidential
Information that is still in the Executive’s possession or control on his last
day of employment with the Company or the location of which the Executive knows
(including, but not limited to, any Confidential Information contained on the
Executive’s personal or home computer), and (ii) to return promptly to the
Company, at the Company’s headquarters, on his last day of employment all
vehicles, equipment, computers, personal digital assistants, BlackBerrys,
iPhones, mobile telephones, credit cards, keys, access cards, passwords and
other property of the Company or any of the Company’s subsidiaries or affiliates
that are still in the Executive’s possession or control on his last day of
employment or the location of which the Executive knows, and to cease using any
of the foregoing on and after his last day of employment.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 5.             Non-Competition and Non-Solicitation.


(a)            The Executive hereby understands, acknowledges and agrees that,
by virtue of his position at the Company, he has or will have advantageous
familiarity and personal contacts with the suppliers, vendors, employees and
customers (wherever located) of the Company and the Company’s subsidiaries or
affiliates and has and will have advantageous familiarity with the Confidential
Information.  As such, and in view of the competitive nature of the business in
which the Company and the Company’s subsidiaries and affiliates are or may be
engaged, the Executive agrees that the covenants set forth in Sections 4, 5 and
6 are reasonable and necessary for the protection of the Company’s business and
the Confidential Information.


(b)            At all times while the Executive is employed by the Company, he
shall not engage in or compete with, or assist another party in engaging in or
competing with (or finance, operate or control) any business, operation or
activity which is conducted or proposed to be conducted by the Company or any of
the Company’s subsidiaries or affiliates (or which is in the same or a similar
line of business as or competes with the Company or any of the Company’s
subsidiaries or affiliates), nor shall he shall solicit in any manner, seek to
obtain, service or accept any business for or on behalf of a party other than
the Company or any of Company’s subsidiaries or affiliates relating to any
products or services offered or sold by the Company or any of Company’s
subsidiaries or affiliates.


(c)            For a period of nine (9) months following his last day of
employment with the Company (whether the Executive’s employment is terminated by
the Company or the Executive and whether such termination is with or without
Cause, with or without Good Reason or otherwise), the Executive shall not, in
any location within the United States of America, directly or indirectly, or
individually or together with any other party, as owner, shareholder, investor,
member, partner, proprietor, principal, director, officer, employee, manager,
agent, representative, independent contractor, consultant or otherwise:


(i)           engage in or compete with or assist another party in engaging in
or competing with (or finance, operate or control) any business, operation or
activity which competes with any business, operation or activity that is
conducted or actively being developed or pursued by the Company or any of the
Company’s subsidiaries or affiliates (or which is in the same or a similar line
of business as the Company or any of its subsidiaries or affiliates) during such
nine (9) month period, or which was conducted or actively being developed or
pursued by the Company or any of the Company’s subsidiaries or affiliates at any
time during the one (1) year period preceding his last day of employment; or


(ii)          solicit in any manner, seek to obtain, service or accept any
business of any party who is a customer of the Company or any of the Company’s
subsidiaries or affiliates relating to products or services offered or sold by
any of them during such nine (9) month period or who was an existing or
prospective customer of the Company or any of the Company’s subsidiaries or
affiliates at any time during the one (1) year period preceding the Executive’s
last day of employment; or


(iii)         offer or provide employment, hire or engage (whether on a
full-time, part-time or consulting basis or otherwise) any individual who is an
employee of the Company or any of the Company’s subsidiaries or affiliates on
the last day of the Executive’s employment or who was such an employee at any
time during the one (1) year period preceding the Executive’s last day of
employment, nor shall the Executive request or attempt to influence any person
who is employed by the Company or any of the Company’s subsidiaries or
affiliates on the Executive’s last day of employment to terminate such
employee’s employment with the Company or any of the Company’s subsidiaries or
affiliates; or
 
 
7

--------------------------------------------------------------------------------

 


(iv)        request, encourage or advise any party who is a customer, supplier,
vendor or otherwise doing business with the Company or any of the Company’s
subsidiaries or affiliates during such nine (9) month period to terminate,
reduce, limit or change their business or relationship with the Company or any
of the Company’s subsidiaries or affiliates.


Notwithstanding the foregoing, in the event the Executive terminates his
employment with the Company following a Change in Control in accordance with
Section 3(d) hereof, then the covenants of the Executive set forth above in this
Section 5(c) shall be in effect for twelve (12) months instead of nine (9)
months.


(d)           The Executive acknowledges the nationwide scope of the business of
the Company and the Company’s subsidiaries or affiliates.  Nevertheless, in the
event that any provision of Section 5(c) is found by a court of competent
jurisdiction to exceed the geographic or other restrictions permitted by
applicable law, then the court shall have the power to reduce, limit or reform
(but not to increase or make greater) such provision to make it enforceable to
the maximum extent permitted by law, and such provision shall then be
enforceable against the Executive in its reduced, limited or reformed manner.


(e)           The Company and the Executive agree that the provisions of this
Section 5 shall be severable in accordance with Section 8(e) hereof.


(f)           The restrictions and covenants contained in this Section 5 shall
be deemed not to run during all periods of noncompliance, with the intention of
the parties being to have such restrictions and covenants apply during the full
periods specified in this Section.


Section 6.             Intellectual Property.  The Executive understands,
acknowledges and agrees that each and every invention, idea, concept, discovery,
improvement, device, design, drawing, specification, prototype, sample,
engineering, apparatus, practice, process, method, technique or product (whether
or not patentable or copyrightable) made, created, developed, perfected,
devised, conceived, worked on or first reduced to practice by the Executive,
either solely or in collaboration with others, during the period of the
Executive’s employment with the Company (whether or not during regular working
hours) relating, directly or indirectly, to the business, operations, affairs,
products, designs, practices, techniques or methods of the Company or any of the
Company’s subsidiaries or affiliates (the “Intellectual Property”) is and shall
be the exclusive property of the Company or a subsidiary or affiliate of the
Company, as applicable.  The Executive hereby forever, unconditionally and
irrevocably releases and relinquishes any and all right, title and interest that
he may have in and to the Intellectual Property worldwide and hereby forever,
unconditionally and irrevocably assigns to the Company or any of the Company’s
subsidiaries or affiliates any and all of the Executive’s right, title and
interest in and to the Intellectual Property worldwide.  At the request and
expense of the Company or a subsidiary or affiliate of the Company, the
Executive shall (a) execute any and all assignments, documents and other
writings that the Company or a subsidiary or affiliate of the Company determines
are necessary to evidence ownership of the Intellectual Property in the Company
or a subsidiary or affiliate of the Company, (b) execute any and all
applications and registrations of the Company or a subsidiary or affiliate of
the Company for patents, trademarks and/or copyrights relating to the
Intellectual Property, and (c) assist the Company or a subsidiary or affiliate
of the Company in obtaining any and all patents, trademarks and copyrights that
it desires relating to the Intellectual Property.
 
 
8

--------------------------------------------------------------------------------

 


Section 7.            Certain Remedies.  The Executive understands and agrees
that the Company will suffer irreparable damage and injury and will not have an
adequate remedy at law in the event of any actual, threatened or attempted
breach by the Executive of any provision of Section 4, 5 or 6.  Accordingly, in
the event of a breach or a threatened or attempted breach by the Executive of
any provision of Section 4, 5 or 6, in addition to all other remedies to which
the Company is entitled at law, in equity or otherwise, the Company shall be
entitled to a temporary restraining order, a permanent or temporary injunction
and/or a decree of specific performance of any provision of Section 4, 5 or
6.  In addition, in the event of any breach by the Executive of any provision of
Sections 4, 5 or 6, the Executive shall immediately repay to the Company all
severance payments paid to him under Section 3 hereof.  The parties agree that a
bond posted by the Company in the amount of One Thousand Dollars ($1,000) shall
be adequate and appropriate in connection with such restraining order or
injunction and that actual damages need not be proved by the Company prior to it
being entitled to obtain such restraining order, injunction or specific
performance.  The foregoing remedies shall not be deemed to be the exclusive
rights or remedies of the Company for any breach of or noncompliance with this
Agreement by the Executive but shall be in addition to all other rights and
remedies available to the Company at law, in equity or otherwise.
 
Section 8.             Miscellaneous.


(a)            Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Company and the Executive and their respective
heirs, executors, representatives, successors and assigns; provided, however
that the Executive may not assign this Agreement, or any of his rights and
obligations hereunder, without the prior written consent of the Company.  The
Company may, without the consent of the Executive, assign this Agreement, and
its rights and obligations hereunder, to (i) any subsidiary or affiliate of the
Company, or (ii) any successor of the Company or any other third party in
connection with any reorganization, merger, consolidation, share exchange,
combination, sale of stock or assets, dissolution or similar transaction
involving the Company.  In the event of any such permitted assignment of this
Agreement, all references to the “Company” shall thereafter mean and refer to
the assignee of the Company.


(b)           Waiver.  Either party hereto may, by a writing signed by the
waiving party, waive the performance by the other party of any of the covenants
or agreements to be performed by such other party under this Agreement.  The
waiver by either party hereto of a breach of or noncompliance with any provision
of this Agreement shall not operate or be construed as a continuing waiver or a
waiver of any other or subsequent breach or noncompliance hereunder.  The
failure or delay of either party at any time to insist upon the strict
performance of any provision of this Agreement or to enforce its rights or
remedies under this Agreement shall not be construed as a waiver or
relinquishment of the right to insist upon strict performance of such provision,
or to pursue any of its rights or remedies for any breach hereof, at a future
time.


(c)            Amendment.  This Agreement may be amended or modified only by a
written agreement executed by both parties hereto.


(d)            Headings.  The headings in this Agreement have been inserted
solely for ease of reference and shall not be considered in the interpretation
or construction of this Agreement.


(e)            Severability.  In case any one or more of the provisions (or any
portion thereof) contained herein shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision or provisions (or portion thereof) had never been contained herein;
provided, however, if any provision of Section 5 of this Agreement shall be
determined by a court of competent jurisdiction to be unenforceable because of
the provision’s scope, duration, geographic restriction or other factor, then
such provision shall be considered divisible and the court making such
determination shall have the power to reduce or limit (but not increase or make
greater) such scope, duration, geographic restriction or other factor or to
reform (but not increase or make greater) such provision to make it enforceable
to the maximum extent permitted by law, and such provision shall then be
enforceable against the appropriate party hereto in its reformed, reduced or
limited form.
 
 
9

--------------------------------------------------------------------------------

 
 
(f)             Counterparts; Electronic Signatures.  This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
such counterparts shall together constitute one and the same agreement.  Either
party may execute this Agreement by means of original, facsimile or electronic
signatures, and a facsimile or electronic signature shall be deemed an original
signature for all purposes.


(g)           Voluntary Execution; Construction.  The Executive agrees that he
has executed this Agreement voluntarily and not as a condition to continued
employment with the Company.  This Agreement shall be deemed to have been
drafted by both parties hereto.  This Agreement shall be construed in accordance
with the fair meaning of its provisions and its language shall not be strictly
construed against, nor shall ambiguities be resolved against, any party.
 
(h)           Entire Agreement.  This Agreement constitutes the entire
understanding and agreement between the parties hereto (and supersedes all other
prior understandings, commitments, representations, negotiations, contracts and
agreements) relating to the subject matter hereof.


(i)             Governing Law; Venue; Waiver of Jury Trial.  Because the Company
maintains its principal place of business in the State of Indiana, this
Agreement shall be governed by and construed in accordance with the laws of the
State of Indiana, without reference to any choice of law provisions, principles
or rules thereof (whether of the State of Indiana or any other jurisdiction)
that would cause the application of any laws of any jurisdiction other than the
State of Indiana.  Any demand, claim, counterclaim, action, suit or proceeding
relating to this Agreement shall be brought only in a federal or state court of
competent jurisdiction in the State of Indiana.  In connection with the
foregoing, the parties hereto irrevocably consent to the jurisdiction and venue
of such court and expressly waive any claims or defenses of lack of jurisdiction
of or proper venue by such court.  THE COMPANY AND THE EXECUTIVE HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TO THE MAXIMUM EXTENT PERMITTED BY LAW ANY
AND ALL RIGHT TO A TRIAL BY JURY IN ANY DEMAND, CLAIM, COUNTERCLAIM, ACTION,
SUIT OR PROCEEDING ARISING OUT OF OR OTHERWISE RELATING TO THIS AGREEMENT.


(j)             Notices.  All notices and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (i)
upon delivery by hand (in the Company’s case, to its Chairman or Secretary);
(ii) two (2) business days after deposit in regular United States Mail, first
class postage pre-paid (not certified or registered mail); (iii) on the next
business day after deposit with an overnight delivery service; or (iv) on the
date indicated on the fax confirmation page or the electronic mail of the sender
(except no e-mail notices or communications may be given to the Company).  All
notices and other communications shall be addressed as follows: if to the
Company, c/o the Chairman or the Secretary of the Company at the Company’s
corporate headquarters; and if to the Executive, to his last known address or
fax number as reflected on the personnel records of the Company; or to such
other address as either party hereto may have furnished to the other in writing
in accordance herewith.


(k)            Recitals.  The first paragraph and the recitals or “Whereas”
clauses contained on page 1 of this Agreement are expressly incorporated into
and made a part of this Agreement.
 
 
10

--------------------------------------------------------------------------------

 


(l)             Taxes.  All taxes (other than the Company’s portion of any FICA
or other employment taxes, if applicable) on the severance payments and other
amounts payable to the Executive under this Agreement or any plans of the
Company shall be the responsibility of and paid by the Executive.  The Company
shall be entitled to withhold from any severance payments and all other amounts
payable to him under this Agreement (i) applicable income, FICA, employment and
other taxes, and (ii) other appropriate and customary amounts.


(m)           Non-disparagement.  Following any termination of the Executive’s
employment with the Company, the Executive shall not publicly disparage or make
or publish any negative statements or comments about the Company, any of the
Company’s subsidiaries or affiliates or any of their respective products,
strategies, directors or employees.  Following any termination of the
Executive’s employment with the Company, and subject to applicable law, no
executive officer of the Company or member of the Company’s Board of Directors
shall publicly disparage or make or publish any negative statements or comments
about the Executive.
 
(n)           Cooperation.  For a period of two (2) years following any
termination of the Executive’s employment with the Company and upon the request
of the Company or any of the Company’s subsidiaries or affiliates, the Executive
shall reasonably cooperate, assist and make himself available (for testimony or
otherwise) at appropriate times and places as reasonably determined by the
Company or any of the Company’s subsidiaries or affiliates in connection with
any demand, claim, action, suit, proceeding, examination, investigation,
litigation or deposition by, against or affecting the Company or any of the
Company’s subsidiaries or affiliates.  In connection with the foregoing, the
Company shall pay the Executive a fee of $500 for each day that the Company or
any subsidiary or affiliate of the Company requests the Executive to cooperate,
assist or make himself available; provided, however, that if the Company has
paid, is paying or will pay any severance to the Executive, then the Executive
shall not be entitled to receive such daily fee during the one (1) year period
following the Executive’s last day of employment.  In addition, the Company
shall also reimburse the Executive for his reasonable out-of-pocket travel
expenses that are approved in advance by the Chief Executive Officer of the
Company in connection with such cooperation.  The Company shall not pay such
daily fee or reimburse for such expenses in connection with any demand, claim,
action, suit or proceeding relating to this Agreement.


(o)            Severance Pay Policy of the Company.  The Executive shall not be
entitled to any payments or benefits under any severance pay policy or practice
of the Company if he receives any severance payment under this Agreement or if
he would have been entitled to receive any such severance payment but for the
fact that the Executive failed to execute (or subsequently rescinded or revoked)
a release substantially similar to the release attached to this Agreement or
otherwise breached this Agreement.  If this Agreement is no longer in effect and
the Executive’s employment is subsequently terminated by the Company, then the
Executive shall be entitled to receive a severance payment in accordance with
the Company’s severance pay policy or practice then in effect.  This subsection
(o) shall survive any termination of this Agreement and shall remain binding
upon the Company.


(p)            Adequate Consideration.  The Executive understands and agrees
that the Company’s execution of this Agreement and/or the severance payments to
which he is entitled under this Agreement (even if not paid as expressly
permitted in this Agreement) shall constitute adequate consideration for his
covenants and agreements set forth in Section 6 (Non-Disclosure, etc.), Section
7 (Non-Competition), Section 8 (Non-Solicitation) and Section 9 (Intellectual
Property) of this Agreement.


[Remainder of this page left blank.  Signature page follows this page.]
 
 
11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company and the Executive have made, entered into,
executed and delivered this Agreement as of the day and year first above
written.



  /s/ James M. La Neve     James M. La Neve                     CHROMCRAFT
REVINGTON, INC.             By:
/s/ Ronald H. Butler
     
Ronald H. Butler, Chairman and Chief
     
Executive Officer
 

 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
RELEASE OF CLAIMS
 
1.              In consideration of the payment by Chromcraft Revington, Inc.
(the “Company”) of severance payments in accordance with a Severance Agreement
dated September 28, 2012 between the Company and the undersigned (the “Severance
Agreement”) and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby
irrevocably, unconditionally and forever releases, waives and covenants not to
sue or make any claim against the Company, its predecessors and successors, its
subsidiaries and affiliates, their respective former, present and/or future
stockholders, members, owners, directors, officers, employees, managers,
fiduciaries, trustees, administrators, insurers, attorneys, representatives and
agents, and all persons acting by, through, under or together with any of them
(collectively, the “Released Parties”) for or from any and all claims,
counterclaims, complaints, allegations, disagreements, demands, actions, causes
of action, proceedings, liabilities, obligations and other amounts of any nature
whatsoever (including, but not limited to, claims for damages, attorneys fees,
interest and costs), whether administrative or judicial, known or unknown,
suspected or unsuspected, matured or unmatured, in contract or tort, or
otherwise, that exist as of (or that existed prior to) the date that the
undersigned signs this Release.  Without limiting the generality of the
foregoing and except as expressly set forth in the last sentence of this
paragraph, the undersigned understands and agrees that this Release includes and
constitutes a complete waiver and release by the undersigned in all capacities
(including, but not limited to, as a stockholder, officer, employee, individual
or otherwise), and by his spouse, heirs, executors, administrators,
representatives and assigns, of any and all claims against each of the Released
Parties based upon, arising out of or in any manner related to (a) the payment,
award, promise, earning or vesting of any salary, bonus, incentive compensation,
restricted stock, stock options, performance shares, commissions, other
compensation and all other amounts from each of the Released Parties, (b) any
plan, policy or program relating to health, medical, hospitalization, dental,
disability, life or other insurance maintained by the Company, (c) any
retirement or profit sharing plan, policy or program sponsored or maintained by
the Company, (d) any vacation, sick time and other paid time off, (e) any
severance payments from the Company under the Company’s severance pay policy or
otherwise, (f) all other employee benefits from the Company or any plan, policy
or program of the Company, (g) any expense reimbursement from the Company, (h)
any wrongful termination or discharge, breach of contract, infliction of
emotional distress or discrimination based on age, race, sex, religion, national
origin, disability, veterans status, sexual orientation, gender identity or any
other claim of employment discrimination, and (i) all other theories of
recovery, including, but not limited to, claims arising under the following laws
and amendments thereto, if any: the Civil Rights Act of 1866 (42 U.S.C. § 1981),
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
the Age Discrimination in Employment Act of 1967, the Federal Rehabilitation Act
of 1973, the Family and Medical Leave Act, the Older Workers Benefit Protection
Act, the Employee Retirement Income Security Act of 1974, any other federal or
state employment law, all federal or state wage and hour laws, and all other
similar federal, state or local laws, statutes, rules or
regulations.  Notwithstanding the foregoing, this Release does not affect,
release or waive any of the undersigned’s claims for (i) payment of his base
salary earned through his last day of employment with the Company, (ii) payments
or benefits that are vested and properly payable under the Company’s Employee
Stock Ownership and Savings Plan, (iii) any of the undersigned’s claims for
benefits properly made prior to the date of this Release and payable under the
Company’s health benefit plan, and, in the case of proper claims made following
the date of this Release, only if the undersigned has made a valid election to
receive continuation coverage in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended (“COBRA”), (iv) payment of any severance
payments to the undersigned in accordance with the Severance Agreement, and (v)
any right to indemnification under the Company’s Certificate of Incorporation or
By-Laws or under applicable Delaware law if the undersigned is entitled to such
indemnification.
 
 
13

--------------------------------------------------------------------------------

 
 
2.              This Release shall be construed as broadly and comprehensively
as applicable law permits; provided, however, that this Release shall not be
construed as releasing or waiving any right that, as a matter of law, cannot be
released or waived, including but not limited to any right to file a charge or
participate in an investigation or proceeding conducted by the U.S. Equal
Employment Opportunity Commission.  Notwithstanding the foregoing, the
undersigned waives any right to recover monetary and equitable remedies in his
own behalf in any such investigation or proceeding.
 
3.              The undersigned acknowledges that the Company has advised him to
consult with an attorney of his own choice prior to signing this Release and
that he has had ample time and adequate opportunity to discuss thoroughly all
aspects of this Release with his attorney.
 
4.              Because the undersigned is forty (40) years of age or older, he
acknowledges that the Company has advised him that he has a period of twenty-one
(21) days to review and consider this Release.  The undersigned understands that
he may use as much or all of the twenty-one (21) day period as he desires prior
to signing this Release.  Upon execution of this Release, the undersigned waives
any remaining portion of the twenty-one (21) day review period.
 
5.              Because the undersigned is forty (40) years of age or older, he
acknowledges that the Company has advised him that he may revoke this Release
within seven (7) days after signing it.
 
ANY SUCH REVOCATION MUST BE IN WRITING AND RECEIVED BY THE COMPANY AT THE
FOLLOWING ADDRESS NOT LATER THAN 5:00 P.M. (EASTERN TIME) ON THE SEVENTH (7TH)
DAY FOLLOWING THE DATE OF EXECUTION OF THIS RELEASE:


Chromcraft Revington, Inc.
Attn:  Chairman of the Board
1330 Win Hentschel Boulevard
West Lafayette, Indiana 47906


6.              The undersigned understands and agrees that the Company shall
not be obligated to pay any severance contemplated by the Severance Agreement if
this Release is not signed or, upon the signing of this Release, if it is then
subsequently revoked or breached.  The undersigned represents and agrees that he
has not made any assignment or other transfer of any claim or other matter
released herein.


7.              The undersigned understands and agrees that Sections 3(f), 3(g),
and 4 through 8, inclusive, of the Severance Agreement (and the defined terms
set forth in the other provisions of the Severance Agreement), continue in full
force and effect and that he is bound by each of such Sections in accordance
with the provisions thereof.
 
8.              All provisions of this Release are severable from one
another.  In case any one or more of the provisions (or any portion thereof)
contained in this Release shall, for any reason, be held to be invalid or
unenforceable in any respect, such invalidity or unenforceability shall not
affect any other provision of this Release, but this Release shall be construed
as if such invalid or unenforceable provision or provisions (or portion thereof)
had never been contained herein.  This Release shall be governed by and
construed in accordance with the laws of the State of Indiana, without reference
to any choice of law provisions, principles or rules thereof (whether of the
State of Indiana or any other jurisdiction) that would cause the application of
any laws of any jurisdiction other than the State of Indiana.  This Release
cannot be assigned, terminated or amended without the prior written consent of
the Company (by its Chairman).
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Release of Claims as of
the date indicated below.



   
 
    James M. La Neve             Dated:    

 
 
15

--------------------------------------------------------------------------------